DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (‘129).  The reference to Harris (‘129)(at least fig 4 at 301) teaches structure as claimed including a pallet comprising: a deck, the deck having an opening therethrough (310), wherein the opening is at least approximately 1/5 a width and at least approximately 1/5 a length of the deck; and a plurality of columns supporting the deck, the plurality of columns defining fork tine openings on four sides of the pallet, the opening is approximately one .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (‘129).  The reference to Harris (‘129)(at least fig 4 at 301) teaches structure substantially as claimed as discussed above.  The particular dimensions would have been obvious and well within the level of ordinary skill in .
Claim 9, 10, 11, 14, 15, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen et al.  The reference to Harris teaches structure substantially as claimed including (at least fig 1) including a pallet comprising a deck, the deck having an opening (126) therethough, a plurality of columns, a peripheral wall extending downwardly from a periphery of the opening. It is noted that a structure is entitiled to all of it’s uses and the reference Poulsen et al teaches structure able to function as claimed and as such the method such would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result.
 Claim(s) 17, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin, Jr. The patent to Griffin, Jr ( at least fig 10) teaches structure substantially as claimed including a pallet system comprising a pallet including a deck supported by a plurality of columns (94); an (78, 80) having an elongated body portion selectively secured to the pallet, such that the elongated body portion of the at least one brace is generally perpendicular to a plane of a support surface of the deck of the pallet and such that the elongated body portion of the at least one brace extends upward above the plane of a support surface of the deck of the pallet to an upper free end of the elongated body portion, the at least one brace includes a retainer portion projecting (portion of the brace that .
Allowable Subject Matter
Claims 5, 6, 7, 8, 20, 21, 22, 23, 24, 27,  28 are allowable over the prior art of record.
Claims 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 18 NOV 2021 have been fully considered but they are not persuasive. See rejections, remarks and indication of allowable material above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSE V CHEN/Primary Examiner, Art Unit 3637